Name: Council Regulation (EC, Euratom) NoÃ 1972/2005 of 29 November 2005 adjusting, from 1 July 2005 , the rate of contribution to the pension scheme of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  executive power and public service;  social protection
 Date Published: nan

 3.12.2005 EN Official Journal of the European Union L 317/1 COUNCIL REGULATION (EC, EURATOM) No 1972/2005 of 29 November 2005 adjusting, from 1 July 2005, the rate of contribution to the pension scheme of officials and other servants of the European Communities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Staff Regulations of officials of the European Communities and the Conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1) and last amended by Regulation (EC, Euratom) No 723/2004 (2), and in particular Article 83a of, and Annex XII to, the Staff Regulations, Having regard to the proposal from the Commission, Whereas: (1) In accordance with Article 13 of Annex XII to the Staff Regulations, on 1 September 2005 Eurostat submitted a report on the 2005 actuarial assessment of the pension scheme updating the parameters referred to in that Annex. According to this assessment, the rate of contribution required to maintain actuarial balance of the pension scheme is 10,3 % of the basic salary. (2) However, under Article 2(2) of Annex XII to the Staff Regulations, the adjustment taking effect on 1 July 2005 must not lead to a contribution higher than 10,25 %. (3) In the interests of actuarial balance of the pension scheme of officials and other servants of the European Communities, the rate of contribution should therefore be adjusted to the maximum permitted, i.e. 10,25 % of the basic salary, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 2005, the rate of the contribution referred to in Article 83(2) of the Staff Regulations shall be 10,25 %. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 2005. For the Council The President A. JOHNSON (1) OJ L 56, 4.3.1968, p. 1. (2) OJ L 124, 27.4.2004, p. 1.